     Case 1:20-cv-00457-NONE-HBK Document 61 Filed 08/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DONELL THOMAS HAYNIE,                            Case No. 1:20-cv-00457-NONE-HBK
12                        Plaintiff,                      ORDER SETTING TELEPHONIC TRIAL
                                                          CONFIRMATION HEARING1
13              v.
14       E. LILJOHN, Correctional Officer,               Thursday, October 28, 2021 at 9:30 a.m.

15                        Defendant.
16

17            This matter proceeds on Plaintiff Thomas Haynie’s complaint filed pursuant to 42 U.S.C.

18   § 1983 on October 23, 2018. (Doc. No. 1). The deadline for the parties to move for summary

19   judgment has passed and a December 8, 2020 settlement conference failed to resolve this matter.

20   (Doc. No. 52). The Court accordingly now sets a telephonic trial confirmation hearing (“TTCH”)

21   before the Honorable Dale A. Drozd on Thursday October 28, at 9:30 a.m. The parties shall

22   appear at the TTCH with each party connecting remotely either via Zoom video conference or

23   Zoom telephone number. The parties will be provided with the Zoom ID and password by Judge

24   Drozd’s Courtroom Deputy prior to the conference. The Zoom ID number and password are

25   confidential and are not to be shared. Appropriate court attire is required. Counsel for Defendant

26   is required to contact Plaintiff’s institution to arrange for Plaintiff’s participation at the TTCH.

27
     1
      Although referred to as “Telephonic,” the Court currently anticipates conducting the hearing by Zoom
28   video.
     Case 1:20-cv-00457-NONE-HBK Document 61 Filed 08/25/21 Page 2 of 2


 1            The parties have already been instructed on obtaining witnesses and preparing for trial,

 2   and both parties have filed pretrial statements. (Doc. Nos. 36, 39, 44). Those pretrial statements

 3   remain in effect. If either party wishes to amend their statement they may move to do so at the

 4   TTCH.

 5            District Court Judges of the Fresno Division of the Eastern District of California have

 6   among the heaviest caseloads in the nation. The ongoing pandemic has exacerbated the backlog

 7   and it is resultingly unlikely a trial date will be set at the TTCH.

 8            One alternative is for the parties to consent to a United States Magistrate Judge

 9   conducting all proceedings, including trial and entry of final judgment, pursuant to 28 U.S.C. §

10   636(c), Federal Rule of Civil Procedure 73, and Local Rule 305. The Eastern District Magistrate

11   Judges, all experienced in trial, use the same jury pool and same court facilities as United States

12   District Court Judges. Since Magistrate Judges do not conduct felony trials, they have greater

13   flexibility and schedule firm trial dates. Judgment entered by a United States Magistrate Judge is

14   appealable directly to the United States Court of Appeal for the Ninth Circuit. While there are

15   scheduling benefits to consenting to Magistrate Judge jurisdiction, substantive rulings and

16   decisions will not be affected by whether a party chooses to consent or not. The possibility of

17   consenting will be discussed at the TTCH.

18            Accordingly, it is hereby ORDERED:

19            The parties must appear at a telephonic trial confirmation hearing before the Honorable

20   Dale A. Drozd on Thursday October 28, at 9:30 a.m. Defendant must contact Plaintiff’s
21   institution to arrange his attendance at the hearing.

22

23
     Dated:      August 24, 2021
24                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                         2
